Citation Nr: 0817601	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than September 23, 
2004, for the grant of service connection for Meniere's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

As support for his claim, the veteran had a hearing at the RO 
in September 2007.  The undersigned Veterans Law Judge (VLJ) 
of the Board presided.


FINDING OF FACT

The veteran first filed a claim for service connection for 
Meniere's disease on September 23, 2004.  The RO granted this 
claim in the April 2005 rating decision at issue, assigning a 
retroactive effective date of September 23, 2004, coinciding 
with the date of receipt of his initial claim specifically 
for this condition.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
September 23, 2004, for the grant of service connection for 
Meniere's disease.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
September 2004, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  A more recent March 2006 letter also informed him 
that evidence of an earlier-filed claim was needed to 
substantiate his claim for an earlier effective date.  
See Huston v. Principi, 17 Vet. App. 195 (2003).  That letter 
also apprised him of the downstream disability rating and 
effective date elements of his initial, underlying claim for 
service connection - keeping in mind his claim arose 
in that context.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

The veteran asserted, including during his September 2007 
hearing, that the RO should have inferred an earlier claim 
for Meniere's disease from information in his private medical 
treatment records that were in his claims file at the time of 
his earlier December 12, 2002, claims for service connection 
for bilateral hearing loss and tinnitus.  This argument 
demonstrates his actual knowledge of the type of evidence 
required to support his claim for an earlier effective date.  
So even were the Board to assume, for the sake of argument, 
that there is some deficiency in his VCAA notice, proof of 
his actual knowledge of the type of evidence required to 
substantiate his claim is sufficient to rebut the presumption 
that this notice error is prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (where the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that VA - not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to him in that it does 
not affect the essential fairness of the adjudication.  To do 
this, VA must demonstrate: (1) that any defect was cured by 
actual knowledge on his part, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued the first 
VCAA notice letter prior to initially adjudicating the 
veteran's claim, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
Moreover, that September 2004 VCAA letter specifically asked 
that he provide any evidence in his possession pertaining to 
his claim.  Id., at 120-21.  And although he did not receive 
the additional VCAA notice until March 2006, so after his 
claim already had been initially adjudicated, the RO 
subsequently went back and readjudicated his claim in the 
June 2007 supplemental statement of the case (SSOC), taking 
into consideration any additional evidence that had been 
submitted since that initial decision and statement of the 
case (SOC), and in response to that additional VCAA notice.  
This important to point out because the Federal Circuit Court 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

As for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records.  It also deserves mentioning that, in his 
May 2006 response to the March 2006 VCAA notice letter, he 
indicated that he had no other information or evidence to 
submit to VA in support of his claim.  So as there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A. 

Entitlement to an Effective Date Earlier than September 23, 
2004, for the Grant of Service Connection for Meniere's 
Disease

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).



The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a 
notice of disagreement (NOD) within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1), and a substantive 
appeal (VA Form 9 or equivalent statement) within 60 days of 
the statement of the case (SOC) or within the remainder of 
the one-year period following notification of the decision in 
question, that decision becomes final and binding on him 
based on the evidence then of record, and the claim may not 
thereafter be reopened or allowed, except upon the submission 
of new and material evidence or a showing that the prior 
final decision contained clear and unmistakable error (CUE).  
See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.105, 
20.200, et. seq.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  An "application" is defined as 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The veteran contends that the effective date for the grant of 
service connection for Meniere's disease should be earlier - 
December 12, 2002, the date VA received his other claims for 
service connection for bilateral hearing loss and tinnitus.  



Records show the RO granted service connection for bilateral 
hearing loss and tinnitus in a June 2003 rating decision.  
The veteran subsequently filed a claim for service connection 
for Meniere's disease more than one year later, 
on September 23, 2004.  The RO granted service connection for 
Meniere's disease in the April 2005 rating decision at issue 
and concurrently closed out his prior benefits for bilateral 
hearing loss and tinnitus since the symptoms of his Meniere's 
disease included bilateral hearing loss, tinnitus, vertigo 
and headaches.  See 38 C.F.R. § 4.14 (the rule against 
pyramiding).

The veteran contends there was private medical evidence of 
record showing a diagnosis of Meniere's disease at the time 
he filed his December 12, 2002 claims for bilateral hearing 
loss and tinnitus.  There is indeed a December 1993 
private record from Dr. B. S. showing a history of Meniere's 
disease and a VA medical opinion from February 2005 providing 
a link between an injury the veteran sustained during his 
military service and his eventual Meniere's disease.  During 
his September 2007 Travel Board hearing, the veteran also 
testified that a 1986 private medical record from Dr. F. 
shows a diagnosis of Meniere's disease.

The veteran maintains that the two private records from Drs. 
B. S. and F., and the VA nexus opinion from February 2005, 
were tantamount to an inferred (informal) claim for service 
connection for Meniere's disease to support assigning an 
earlier December 12, 2002, effective date - the date he 
filed his claims for service connection for bilateral hearing 
loss and tinnitus, because this was private medical evidence 
in the record confirming he had Meniere's disease that the RO 
should have used to infer a claim for service connection for 
this condition when previously deciding his claims for 
bilateral hearing loss and tinnitus.

During the September 2007 Travel Board hearing, the veteran's 
representative asked the Board to consider Akles v. 
Derwinski, 1 Vet. App. 118 (1991).  However, a review of the 
holding in Akles indicates it is not applicable to the facts 
of this case.  The Akles case involved an implied claim for 
special monthly compensation (SMC), which is a basis for 
receiving additional VA benefits at a "special" higher 
rate, i.e., even greater compensation, for an already 
service-connected disability.  


And where a veteran's formal claim for compensation already 
has been allowed, receipt of certain medical evidence will be 
accepted as an informal claim.  See 38 C.F.R. § 3.157(b).  
But in Akles the appellant was already service connected for 
atrophy of the left testicle and had submitted a claim for 
additional benefits based on increased testicular pain and 
complete atrophy.  The Court found VA had erred by failing to 
infer a claim for SMC from the appellant's request for an 
increased rating.

In comparison, the issue currently before the Board is 
distinguishable from Akles because it is a claim for an 
earlier effective date for the grant of service connection, 
as opposed to an increased-rating claim of an already 
service-connected disability.  This distinction is especially 
worth noting since the VA medical opinion from February 2005 
providing the link between an injury the veteran had 
sustained during his military service and his eventual 
development of Meniere's disease (and the associated symptoms 
of bilateral hearing loss and tinnitus) was not of record 
when the RO granted service connection for bilateral hearing 
loss and tinnitus in the June 2003 rating decision.  So even 
accepting there was the December 1993 private record from Dr. 
B. S., and the even earlier 1986 private medical record from 
Dr. F., showing a diagnosis and history of Meniere's disease, 
there was no reason to believe this condition necessarily was 
traceable back to the veteran's military service or that his 
bilateral hearing loss and tinnitus were attendant symptoms 
because this was not established until several years later.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



The additional, albeit supporting, February 2005 medical 
opinion providing this required nexus to the veteran's 
military service did not come to light until long after the 
fact, well after the RO had adjudicated his bilateral hearing 
loss and tinnitus claims.  So the provisions in 38 C.F.R. 
§ 3.157 do not apply because the issue on appeal is not 
entitlement to an earlier effective date concerning a claim 
for an increased evaluation, rather for service connection.

But aside from this, the Board simply cannot grant an earlier 
effective date based on private medical evidence of record.  
Medical evidence of a condition is not a claim for benefits.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In 
Lalonde, there was evidence of record prior to the veteran's 
claim for secondary service connection for an anxiety 
disorder indicating it was related to a service-connected 
disability.  However, as the Court stated,

... the effective date of an award of 
service connection is not based on the 
date of the earliest medical evidence 
demonstrating a causal connection, but on 
the date that the application upon which 
service connection was eventually awarded 
was filed with VA.  Furthermore, because 
the appellant had not been granted 
service connection for his anxiety 
disorder, the mere receipt of medical 
records cannot be construed as an 
informal claim.  See 38 C.F.R. § 3.157.

12 Vet. App. at 382 (other citations omitted).

Thus, as the Court made clear in Lalonde, the receipt of 
private medical records evidencing Meniere's disease did not 
constitute an informal claim for service connection for this 
condition.  The mere presence of medical evidence, even in 
the service medical records or at a VA examination, does not 
establish the veteran's intent to seek service connection.  
See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 35 
(1998); Lalonde v. West, 12 Vet. App. 377, 380 (1999); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

So as the veteran filed his claim for service connection for 
Meniere's disease on September 23, 2004, more than a year 
after leaving the military, that is the earliest effective 
date he may receive.  See 38 C.F.R. § 3.400(b)(2)(i).  And 
since, for the reasons and bases discussed, the preponderance 
of the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor.  38 C.F.R. § 3.102.


ORDER

The claim for an effective date earlier than September 23, 
2004, for the grant of service connection for Meniere's 
disease is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


